Citation Nr: 0722461	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder, claimed as arthritis.  

2.  Entitlement to service connection for left shoulder 
disorder, claimed as arthritis.  

3.  Entitlement to service connection for right knee 
disorder, claimed as arthritis.  

4.  Entitlement to service connection for left knee disorder, 
claimed as arthritis.  

5.  Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1958, 
October 1958 to July 1961, and from September 1962 and April 
1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision by the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a shoulder or knee condition while in service or 
until many years thereafter.  

2.  Any current right shoulder arthritis or other condition 
manifested by pain is not shown to be due to any documented 
event or incident of the veteran's periods of active service.  

3.  The veteran is not shown to have a current left shoulder 
or left knee condition due to a documented event or incident 
of his periods of active service.

4.  The currently demonstrated right knee arthritis is not 
shown to be due to any documented event or incident of the 
veteran's periods of active service.  

5.  The currently demonstrated bilateral hearing disability 
is shown as likely as not to be due to the veteran's 
demonstrated exposure to loud noise while on active duty.  



CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability, 
including arthritis, due to disease or injury that was 
incurred in or aggravated by service; nor may any arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran does not have a left shoulder disability, 
including arthritis, due to disease or injury that was 
incurred in or aggravated by service; nor may any arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The veteran's right knee disability manifested by 
arthritis is not due to disease or injury that was incurred 
in or aggravated by service, nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The veteran does not have a left knee disability, 
including arthritis, due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  By extending the benefit of the doubt to the veteran, his 
hearing loss disability is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A,5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in September 2003 and October 2006, the RO 
informed the veteran that in order to establish service 
connection for disabilities of either shoulder or either knee 
or to establish service connection for hearing loss 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

At the time of the veteran's claim in July 2003, the claims 
file contained the veteran's service medical records, as well 
as the report of an August 1965 VA examination.  

Following notice in September 2003 and October 2006, the RO 
granted the veteran additional time to develop the record.  
The RO received the following information and evidence from 
the veteran:  1) records of the veteran's treatment from 
private sources from June 1998 through March 2003; 2) VA 
records reflecting the veteran's treatment from July 2003 
through December 2006; and 3) an April 2007 statement from a 
former fellow serviceman.  

The veteran was also afforded VA examinations, including a 
November 2006 VA audiologic examination, the reports of which 
were associated with the claims folder.  

The veteran was also offered the opportunity for a hearing 
before VA; however, he declined that offer.  Thereafter, the 
RO readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Such notice was sent to the veteran 
in February and March 2007.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

During the course of the appeal, the veteran reported that, 
since1963, he had received treatment at the VA Medical Center 
in Pittsburgh, Pennsylvania.  In May and October 2004, 
following requests by the RO, the VAMC noted that it did not 
have records referable to the claimed treatment.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection 
for psychiatric disability.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims of service connection for shoulder disability, 
knee disability, and hearing loss disability.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  


1.  Shoulders

In his Substantive Appeal (VA Form 9, received by the RO in 
August 2004), the veteran stated that he had arthritis in his 
shoulders as the result of an incident in service when he 
dropped a tire on his foot.  

A review of the service medical records shows that, in July 
1960, the veteran did sustain a fracture of his left great 
toe when a tire dropped on his foot.  However, there is no 
report of either shoulder being involved in the accident.  

Indeed, the service medical records, including the reports of 
his various service entrance and separation examinations, are 
negative for any complaints or findings of a shoulder 
disorder to include for the claimed arthritis.  

The medical records since service also are negative for any 
diagnosis referable to a shoulder condition of any kind.  

During VA treatment in July 2003, the veteran did complain of 
having right shoulder pain, and the examiner reported a 
medical history of arthritis.  Not only did the examiner not 
specify the joints involved, the recorded history was based 
on the veteran's own statements.  A bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Absent competent evidence of current shoulder disability that 
can be linked to service, service connection must be denied.  


2.  Knees

In his Substantive Appeal, the veteran also asserted that he 
developed arthritis of the knees as the result of the 
incident in service when a tire was dropped on his foot.  

However, the service medical records, including the reports 
of his various service entrance and separation examinations, 
are negative for any complaints or findings of knee disorder, 
including for the claimed arthritis.  

Moreover, there is no medical evidence of continuing knee 
manifestations from the time of his separation from service 
until the present.  

The veteran was shown to have arthritis of the right knee on 
X-ray study, taken by Franconia Family Medicine in March 
2002.  

During VA treatment in July 2003, the veteran complained of 
having pain in both knees.  However, there is no medical 
evidence to support the veteran's lay assertions that any 
current arthritis of the knees is due an incident in service.  

Accordingly, absent competent nexus evidence, the claim of 
service connection must be denied.  

In this regard, the Board notes that the only evidence 
suggesting a relationship between the claimed arthritis and 
service come from the veteran.  As a layman, however, he is 
only qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his assertions to this extent cannot constitute 
competent evidence to support his claim of service connection 
in this case.  

It is clear from the competent evidence on file that the 
veteran did not have an injury or arthritis of either knee or 
shoulder in service.  Moreover, a continuity of 
symptomatology since service is neither asserted nor 
demonstrated.  


C.  Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

However, the failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  A 
claimant may establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  See, e.g., Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The service medical records from the veteran's first and 
second periods of active duty are negative for complaints or 
findings of hearing loss.  

However, the audiometric testing in June 1961 revealed the 
following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
 NR
35(40)
LEFT
15(30)
5(15)
0(10)
NR
-5(0)

Prior to 1967, audiometric test results were reported in 
American Standards Association (ASA) units.  Those are the 
figures on the left of each column in the chart and are not 
in parentheses.  

In 1967, those figures were converted to International 
Standard Organization (ISO) units which are in use today.  In 
order to convert ASA units to ISO units, the following number 
of decibels must be added at the indicated hertz levels:  500 
hertz (+15), 1000 hertz (+10), 2000 hertz (+10), 3000 hertz 
(+10), and 4000 Hertz (+5).  

The examiner at that time recognized the hearing loss, when 
he assigned a numerical designation of 2 under H on the 
veteran's physical profile, i.e., PULHES.  

During the August 1962 entrance examination, prior to the 
veteran's third period of service, the audiometric testing 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
20(30)
20(30)
NR
10(15)
LEFT
20(35)
20(30)
20(30)
NR
10(15)

During an April 1964 examination, prior to separation from 
his third period of service, audiometric testing revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
15(25)
15(25)
NR
20(25)
LEFT
10(25)
5(15)
0(10)
NR
5(10)

During a VA examination in August 1965, it was noted that the 
veteran's ears were normal.  The examiner responded in the 
negative when asked if he noted a hearing loss.  

The post-service medical evidence does not show treatment for 
hearing loss until July 2001, when it was noted that the 
veteran had hearing loss, greater on the right than the left.  

During VA an ear, nose, and throat consultation in September 
2003, it was noted that the veteran had a longtime hearing 
loss.  He reported having had significant noise exposure in 
the military, including heavy machinery as well as artillery.  
However, he denied any history of ear infections or family 
history of hearing loss.  

Following the consultation and a review of an audiogram 
performed at the time, the treating physician concluded that 
the veteran had an asymmetric sensorineural hearing loss, 
most likely due to his noise exposure.  

In November 2006, the veteran underwent a VA examination and 
reported a history of noise exposure in service, including 
that from machine guns, air compressors and cranes.  It was 
noted that, after service, he worked as an electrician and 
laborer for twenty years, as well as a security guard.  




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
45
90
90
LEFT
60
60
40
45
30

Following the examination, the diagnosis was that of mixed, 
bilateral hearing loss.  The audiologist concluded that the 
hearing loss was not caused by or a result of noise trauma in 
service.  

In April 2007, a statement was received from a former 
serviceman who had served with the veteran in his engineer 
unit and noted being exposed to very loud noises without ear 
protection in service.  

Based on its review of the record, the Board finds the 
medical evidence in this case to be in relative equipoise in 
showing that the veteran has a current hearing loss 
disability for VA compensation purposes that as likely as not 
was due to the exposure to loud noise while on active duty.  

By extending the benefit of the doubt to the veteran, service 
connection for the bilateral hearing loss disability is 
warranted.  



ORDER

Service connection for a right shoulder disorder, to include 
arthritis is denied.  

Service connection for a left shoulder disorder, to include 
arthritis is denied.  

Service connection for a right knee disorder, to include 
arthritis is denied.  

Service connection for a left knee disorder, to include 
arthritis is denied.  

Service connection for a bilateral hearing loss disability is 
granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


